       Case 2:21-cv-00020-MCE-AC Document 7 Filed 03/23/21 Page 1 of 2


 1   Raymond Ballister Jr. (State Bar No. 111282)
     Russell Handy (State Bar No. 195058)
 2   Amanda Seabock (State Bar No. 289900)
     Zachary Best (State Bar No. 166035)
 3   CENTER FOR DISABILITY ACCESS
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     Telephone: (858) 375-7385
 5   Facsimile: (888) 422-5191
     E-mail: amandas@potterhandy.com
 6
     Attorneys for Plaintiff
 7   ORLANDO GARCIA
 8   Jamerson C. Allen (State Bar No. 132866)
     Janelle J. Sahouria (State Bar No. 253699)
 9   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
10   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
11   Facsimile: (415) 394-9401
     E-mail: Jamerson.Allen@jacksonlewis.com
12            Janelle.Sahouria@jacksonlewis.com
13
     Attorneys for Defendant(s)
14   KINGNOD LP AND EASUN INC.
15
                                  UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17

18
     Orlando Garcia,                                 Case No. 2:21-cv-00020-MCE-AC
19
                    Plaintiff,                       ORDER RE STIPULATION TO
20                                                   EXTEND DEFENDANTS’ TIME TO
            v.                                       FILE RESPONSIVE PLEADING TO
21                                                   PLAINTIFF’S COMPLAINT
     Kingnod LP, a California Limited Partnership;
22   Easun Inc, a California Corporation;

23                  Defendants,                      Complaint Filed:   01/05/2021
                                                     Trial Date:        Not Set
24

25

26           GOOD CAUSE HAVING BEEN SHOWN, the STIPULATION TO EXTEND

27   DEFENDANTS’ TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT

28   is GRANTED as follows:
                                                1                Case No. 2:21-cv-00020-MCE-AC
     ORDER RE STIPULATION TO EXTEND DEFENDANTS’ TIME
     TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
      Case 2:21-cv-00020-MCE-AC Document 7 Filed 03/23/21 Page 2 of 2


 1          1.    Defendants responsive pleading deadline is continued until April 19, 2021.
 2          IT IS SO ORDERED.
 3   Dated: March 23, 2021
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2                 Case No. 2:21-cv-00020-MCE-AC
     ORDER RE STIPULATION TO EXTEND DEFENDANTS’ TIME
     TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
